           Case 4:19-mj-00065-JTJ Document 1-1 Filed 08/29/19 Page 1 of 9



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

IN THE MATTER OF THE SEARCH
OF:
                                              Case No. MJ-19-65-GF-JTJ
(1) Silver iPhone S (model A1687) and
(1) Lenovo Thinkpad Laptop (serial
number PF-01D53X)

                        AFFIDAVIT IN SUPPORT OF
                  APPLICATION FOR A SEARCH WARRANT

I, Alexander Prostko, being duly sworn, depose and state as follows:

                                   INTRODUCTION

      1.       I am a Special Agent with the Federal Bureau of Investigation “FBI”

and have been employed as such since August 2017. I am currently assigned to the

Salt Lake City Division of the FBI and work out of the Shelby, Montana, Resident

Agency. In that capacity, my primary responsibility is to investigate violent crimes

on the Blackfeet Indian Reservation.

      2.       I make this affidavit in support of an application for a search warrant

authorizing the search of a silver iPhone S, model A1687, and a Lenovo Thinkpad

Laptop, serial number PF-01D53X. The information to be searched is described in

the following paragraphs and in Attachment A, which is incorporated herein by

reference. The information to be seized is more fully described in Attachment B,

which is incorporated herein by reference. These searches are in connection with
                                       Page 1 of 12
           Case 4:19-mj-00065-JTJ Document 1-1 Filed 08/29/19 Page 2 of 9



the transfer of Obscene Material to Juvenile Female 1 “JF1,” and the receipt of

child pornography from Juvenile Female 2, “JF2”, by Sean Henry White Bremner.

      3.       The information contained in this affidavit comes from my personal

observations, my training and experience, and information obtained from other law

enforcement officers and witnesses. This affidavit is intended to show merely that

there is sufficient probable cause for the requested warrant and does not set forth

all of my knowledge about this matter. I have set forth only the facts I believe

necessary to establish probable cause that Bremner used the two devices described

above to access the Internet, Facebook, and Facebook Messenger Service, to

receive Child Pornography, in violation of 18 U.S.C. § 2252A(a)(2); and to

transfer Obscene Material to a Minor, in violation of 18 U.S.C. § 1470.

      4.       As detailed more fully below, there is probable cause to search the

information described in Attachment A for evidence of these crimes as described

in Attachment B.

                INVESTIGATION OF SEAN HENRY WHITE BREMNER

      5.       In an interview with the FBI in January 2018, JF1 stated she had sex

with Bremner twice in the same night at Bremner's home on the Blackfeet Indian

Reservation. JF1 stated she was twelve years old at the time she and Bremner had

sex and that it took place in the summer, around the time of North American Indian




                                      Page 2 of 12
               Case 4:19-mj-00065-JTJ Document 1-1 Filed 08/29/19 Page 3 of 9



Days. JF1 stated that Bremner has “smoked me up” with weed and that before she

had sex with him they drank and smoked together.

          6.       In September 2017 1 and November 2017 2, the FBI received Facebook

account information for two accounts maintained by JF1 pursuant to a federal

search warrant issued in the District of Montana. Within JF1’s Facebook account

were Facebook Messenger conversations between JF1 and a Facebook account

with ID number 100006324851195.

          7.       In March 2018, the FBI obtained subscriber information from

Facebook for the account with Facebook User ID number 100006324851195. The

account was associated with the Vanity Name “Sean.Bremz.” The subscriber

information for the account includes a registered email address of

shawn.white.7127146@facebook.com.

          8.       In an interview with the FBI in October 2018, Bremner stated his

Facebook ID was “Sean Bremz.” The conversation between the two accounts

centers on sexual activity, drug, and alcohol use.

          9.       In reviewing JF1’s Facebook account information, it shows that on

July 4, 2017, the account associated with Bremner contacted the Facebook account

associated with JF1. Bremner and JF1 discussed making plans to see each other in



1
    See Case No. MJ-17-53-GF-JTJ, signed August 25, 2017
2
    See Case No. MJ-17-63-GF-JTJ, signed November 7, 2017

                                            Page 3 of 12
         Case 4:19-mj-00065-JTJ Document 1-1 Filed 08/29/19 Page 4 of 9



the following message exchange (the following messages are in chronological

order, but do not necessarily consist of all of the messages sent in the timeframe):

       Bremner       2017-07-04     01:33:24 UTC          Wyd today? 3
       Bremner       2017-07-04     01:40:42 UTC          Well I fuckin miss u what's ur
                                                          plans?!
       JF1           2017-07-04     04:19:34 UTC          Miss you too all be back for
                                                          snagging days and my plans are to
                                                          go to spokcan
                                                          wbu 4
       Bremner       2017-07-04     07:41:44 UTC          My plans r to see u beautiful ha
                                                          wyd?!

       10.    On July 8, 2017, Bremner and JF1, engage in a Facebook

conversation concerning a plan to meet up in the following message exchange (the

following messages are in chronological order, but do not necessarily consist of all

of the messages sent in the timeframe):

       Bremner       2017-07-08     09:26:49 UTC          I'm jus passin glacier homes by there
                                                          rite? That house?
       JF1           2017-07-08     09:29:51 UTC          Yes
       JF1           2017-07-08     09:29:58 UTC          Call me
       JF1           2017-07-08     09:30:05 UTC          When your here
       Bremner       2017-07-08     09:30:22 UTC          Outside my fuckin love!
       Bremner       2017-07-08     09:30:37 UTC          Love ❤

       11.    On July 12, 2017, Bremner messaged JF1’s Facebook account,

cursing at her for stealing from him. The message exchange read (the following

messages are in chronological order, but do not necessarily consist of all of the

messages sent in the timeframe):



3
  “wyd” is commonly used text and internet chat abbreviation for the phrase “what are you
  doing?”
4
  “wbu” is commonly used text and internet chat abbreviation for the phrase “what about you?”
                                         Page 4 of 12
           Case 4:19-mj-00065-JTJ Document 1-1 Filed 08/29/19 Page 5 of 9



         Bremner       2017-07-16    09:53:25 UTC        U lil cunt did u steal my halfa liter?
                                                         I'll harass ur lil easy ass when ur
                                                         active again cunt. I hope I gave u a
                                                         disease lil bitch hahahahaha I
                                                         usually do so oaks!!!!
         Bremner       2017-07-16    10:14:03 UTC        Haha have fun with that alcohol I get
                                                         2 liters a day that ain't shit like u n
                                                         ur meth head mom!
         Bremner       2017-07-16    10:14:33 UTC        Meth head bitch I'll snitch u out if u
                                                         come around me again cunt!
         Bremner       2017-07-16    10:15:54 UTC        U ain't shit I loved fuckin u n kickin
                                                         u out like the lil slut u r! Hahaha
                                                         goodnight lil bindle bunny that's all
                                                         everyone knows u as.

         12.    In an interview with the FBI in October 2018, Bremner stated he

knew JF1. Bremner stated that JF1 stole a “bottle” from a party he had attended.

Bremner stated he did not “hook up” with JF1 but admitted to having attended a

party with her.

         13.    In August 2019,5 the FBI received Facebook account information

pursuant to a federal search warrant issued in the District of Montana. The account

searched was maintained by Bremner.

         14.    In reviewing Bremner’s Facebook account information it shows that

on August 12, 2018, Bremner’s account solicited and received pornographic

photographs from JF2, who was fifteen years old at the time the messages were

exchanged. In reviewing JF2’s photographs in her publicly available Facebook

Page, and comparing those images with nude images, I have concluded that I can



5   See Case No. MJ-19-58-GF-JTJ, signed July 17, 2019
                                         Page 5 of 12
            Case 4:19-mj-00065-JTJ Document 1-1 Filed 08/29/19 Page 6 of 9



reasonably say the pictures that Bremner received are of JF2. The message

exchange read (the following messages are in chronological order, but do not

necessarily consist of all of the messages sent in the timeframe):

         Bremner        2018-08-12     11:07:27 UTC           Bruh I’m miles away lemme see ur
                                                              body rn? 6 Can I
         Bremner        2018-08-12     11:13:09 UTC           Ount I’m skinny it’s all about dad
                                                              bods these days haha lemme see u in
                                                              underwear I’ll show everything back
                                                              babe is that cool?
         Bremner        2018-08-12     11:17:46 UTC           Fuck I wud cum in u I’d hate to pull
                                                              out beautiful 😇😇
         Bremner        2018-08-12     11:19:28 UTC           Wya? U know I can’t show me ur
                                                              goods I’ll show how much I busy off
                                                              them ���😘😘😘😘
         JF2            2018-08-12     11:20:39 UTC           What you wanna see first
         Bremner        2018-08-12     11:21:25 UTC           Ur puss? N tits I’ll show u whatever
                                                              u want babe 😘😘

         15.     On August 12, 2018 at 11:21:36 UTC and 11:21:40 UTC, Bremner’s

Facebook account received two photographs that depict a female’s face and bare

chest area. At 11:23:02 UTC and 11:23: 21 UTC, Bremner’s account responded

with two photographs which depict aroused male genitalia. The continued message

exchange read (the following messages are in chronological order, but do not

necessarily consist of all of the messages sent in the timeframe):

         Bremner        2018-08-12     11:24:22 UTC           Shud I turn my flash on? Fuck I
                                                              wanna cum in u rn? 😍😍
         Bremner        2018-08-12     11:27:27 UTC           Lemme see that pussy then I’m bout
                                                               to show how much I can cum 😇😇




6
    “rn” is commonly used text and internet chat abbreviation for the phrase “right now”
                                            Page 6 of 12
        Case 4:19-mj-00065-JTJ Document 1-1 Filed 08/29/19 Page 7 of 9



      16.    Bremner’s Facebook account subsequently received a photograph

from JF2’s account depicting a vagina. This image was received by Bremner’s

account on August 12, 2018, at 11:27:33 UTC. At 11:42:16 UTC and 11:42:22

UTC, Bremner’s account sent two videos to JF2’s account which both depict a

penis ejaculating.

      17.    During an interview with the FBI in August of 2019, JF2 stated she

sent Bremner images of herself that included pictures of her face and bare chest

and that she sent pictures of “other stuff.”

      18.    During review of Bremner’s Facebook account, I observed messages

between Bremner and others where, on multiple occasions he indicates he is using

his phone to access Facebook. Bremner also mentions times where he does not

have his phone so he accesses Facebook from a laptop.

      19.    During contact with the FBI on August 19, 2019, Bremner’s mother,

Shari Bremner, stated Bremner accessed Facebook using her laptop, a Lenovo

Thinkpad Laptop (serial number identified to be s/n PF-01D53X). Shari gave the

FBI consent to take the laptop and Bremner’s cell phone and both have been in the

custody of the FBI since that time.

      20.    Based on my training and experience, I know when a user accesses

Facebook via an electronic device such as a cell phone and/or computer, images

and videos accessed on Facebook may be stored on the device. Furthermore,


                                      Page 7 of 12
          Case 4:19-mj-00065-JTJ Document 1-1 Filed 08/29/19 Page 8 of 9



electronic devices such as cell phones and computers can be used to produce,

obtain, and transfer, obscene material.

                                 Age of Victims JF1 and JF 2

      21.     The FBI received a facsimile copy of a tribal enrollment certificate

from the Blackfeet Enrollment/Per Capita Department certifying tribal affiliation

and the date of birth for JF1. JF1’s date of birth is certified as being in the fall of

2004 (actual date withheld to protect JF1’s privacy).

      22.     The FBI received a digital copy of a certificate of Indian blood from

the Fort Peck Assiniboine Tribe’s Enrollment Department certifying tribal

affiliation and the date of birth for JF2. JF2’s date of birth is certified as being in

the winter of 2002 (actual date withheld to protect JF2’s privacy).

                                    CONCLUSION

      23.     Based on the forgoing, there is probable cause to believe Bremner

committed the crimes of, Receipt of Child Pornography, in violation of 18 U.S.C. §

2252A(a)(2), and Transfer of Obscene Material to Minors, in violation of 18

U.S.C. § 1470, and the two devices to be searched will contain evidence of the

crimes.

      24.     I therefore respectfully request that the application for a search

warrant for a silver iPhone S, model A1687, and a Lenovo Thinkpad Laptop, serial




                                       Page 8 of 12
           Case 4:19-mj-00065-JTJ Document 1-1 Filed 08/29/19 Page 9 of 9



number PF-01D53X be approved and the FBI be authorized to search the two

devices.

      25.      This application has been reviewed by Jeffrey K. Starnes, Assistant

United States Attorney for the District of Montana, and he concurs with this

request.


      Respectfully submitted this 29th
                                  ____ day of August 2019.


                                        _________________________________
                                        Alexander Prostko
                                        Special Agent
                                        Federal Bureau of Investigation


      Subscribed and sworn to before me on this 29th
                                                ____ day of August 2019.


                                        _________________________________
                                        Hon. John Johnston
                                        United States Magistrate Judge




                                      Page 9 of 12
